Title: From Alexander Hamilton to Arthur St. Clair, [19 May 1790]
From: Hamilton, Alexander
To: St. Clair, Arthur


Dear Sir
[New York, May 19, 1790]

This will be delivered to you by Mr. De Barth—who is at the head of a French Colony going to make a settlement on the Scioto, within the limits of Cutler’s and Serjeants purchase. There is another colony under Mr. De Boullogne, who have the same destination. The particulars of their situation and the circumstances which distinguish them will I presume be detailed to you from some other quarter. I write this letter at the request of the parties merely to manifest to them a friendly disposition. I am sure it cannot add to that which you will feel of your own accord towards them. The truth is, humanity and policy both demand our best efforts to countenance and protect them. There is a Western Country. It will be settled. It is in every view best that it should be in great measure settled from abroad rather than at the entire expence of the Atlantic population. And it is certainly wise by kind treatment to lay hold of the affections of the settlers and attach them from the beginning to the Government of the Nation.
If these emigrants render a favourable account of their situation to the country from which they come, there is no saying in what numbers they may be followed.
Among other views, I take of this subject, I think it not amiss that various dispositions should actuate those who people the Western Territory; which will be a consequence of emigrations from other countries.
The leaders of these emigrants and their associates are persons of considerable consequence who on that account are intitled to regard and from their misfortunes to tenderness.
Some troops for their protection will be indispensable. I know not what you can do in this respect, but I am sure you will do all you can. General Knox also writes you; and sees the matter in the same light with myself. The President has been for some time too ill to be talked to; but I have no doubt of his good will to the emigrants.

They are anxious for tranquillity and of course for government. Mr. De Barth is desirous of being a justice of the peace. The other Chiefs will wish to be Militia officers. A Majority would be very pleasing to Mr. De Boullogne.
You will be ready I am sure in every thing that is proper to content them.
I remain Dr Sir   Yr. Affect & Obed ser
A Hamilton

James Livingston wishes to be continued in some Indian appointment. He is really a man of merit.
New York May 19. 1790Governor Sinclair
